Citation Nr: 1632773	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from August 1963 to October 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran requested a Board hearing.  The requested hearing was conducted in March 2016 by the undersigned.  A transcript is associated with the claims file.


FINDING OF FACT

The Veteran's current obstructive sleep apnea had its onset during service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is established.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection for Obstructive Sleep Apnea

Applicable Laws

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Facts

The Veteran testified that he experienced obstructive sleep apnea symptoms during service, such as fatigue and shortness of breath, which continued post service and led to his current diagnosis of obstructive sleep apnea.  See March 2016 BVA Hearing Transcript, pages 6-7.  

Post service, the Veteran was diagnosed with obstructive sleep apnea in September 2010.  See September 2010 VA Pulmonary Sleep Study Consultation.

In June 2011, the Veteran's treating physician submitted a statement noting that the Veteran reported symptoms of snoring and daytime sleepiness since he was in service.  See June 2011 statement from Dr. J.  The physician stated that the Veteran was recently diagnosed with sleep apnea after a sleep study was completed to evaluate the Veteran's symptoms.  The physician noted that the Veteran stated he did not seek medical attention for his symptoms in the past because he did not know that sleep apnea was a medical syndrome.

The Veteran was afforded a VA examination in November 2012.  A diagnosis of obstructive sleep apnea was noted.  The examiner also noted that the Veteran's service treatment records had no complaints of snoring, sleep disturbance, or daytime somnolence, and there was no record of falling asleep at work or while driving.  The examiner noted that the Veteran's separation physical did not mention any sleep disturbance, snoring or other complaints or findings suggestive of sleep apnea.  

The examiner opined that the Veteran's sleep apnea less likely than not was incurred in or caused by service.  The examiner explained that the Veteran's diagnosis of apnea was made more than four decades after discharge from service, and there was no record of complaints or physical findings during service that could be linked to or explained by sleep apnea.  Furthermore, the examiner opined that it is highly unlikely that the Veteran could have had untreated sleep apnea of the severity that he has, without catastrophic medical complications or legal or work related problems related to falling asleep during the day.  The examiner concluded there was no evidence to establish a relationship between the Veteran's military service and his apnea.

In March 2016, the Veteran submitted a specialist's medical opinion.  The sleep medicine specialist opined that the Veteran's current sleep apnea developed during his military service.  The specialist explained that the Veteran was evaluated in a sleep apnea consultation, which included a face-to-face consultation, a discussion of his sleep apnea and his treatment for sleep apnea, and a review of his sleep, health history and medical records.  It was noted that the Veteran had severe, obstructive sleep apnea.  

The specialist stated that given the severity of the Veteran's sleep apnea, he likely developed obstructive sleep apnea during his active service, 45 years before his sleep study.  It was noted that during the time the Veteran was in service, most physicians had little to no knowledge of sleep apnea, and the Veteran himself attributed his fatigue to his duty schedule.  The specialist explained that while the Veteran was on active duty, he did have certain medical problems documented in the records that were symptoms of his underlying sleep apnea - such as a persistent cough (February 1966), shortness of breath (July 1966), and pneumonia (September 1965).  The specialist concluded by opining that it is more likely than not that the Veteran developed sleep apnea while on active duty.

Analysis

Initially, the Veteran has a current diagnosis of obstructive sleep apnea.  See September 2010 VA Pulmonary Sleep Study Consultation.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

The Veteran has provided competent testimony that he experienced symptoms of sleep apnea during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

Here, the Board is persuaded that the Veteran had symptoms of sleep apnea during service, which was later diagnosed as sleep apnea.  As indicated by the specialist, the Veteran exhibited persistent cough, shortness of breath, pneumonia, and fatigue during service, all of which are suggestive of obstructive sleep apnea and documented in service treatment records.  As such, the evidence demonstrates that the Veteran likely suffered from obstructive sleep apnea during his time in service.  Shedden element (2) has been satisfied.  See Shedden, supra.

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's sleep apnea had an onset during service.  The Board acknowledges the March 2016 opinion that the Veteran's sleep apnea had an onset during service.  The Board also notes the November 2012 VA examiner's opinion that the Veteran's sleep apnea did not manifest during service.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for sleep apnea.  The Veteran has a current diagnosis, symptoms during service, and a medical opinion that relates his current diagnosis to symptoms experienced during his time in service.

While the evidence is not unequivocal, it is in relative equipoise.  As such, reasonable doubt is resolved in the Veteran's favor and service-connection for obstructive sleep apnea is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


